Citation Nr: 1455856	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for atrial fibrillation with coronary artery disease, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for congestive heart failure, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for loss of vision, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for impotence/loss of use of a creative organ, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to an increased rating for type II diabetes mellitus with retinopathy, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case consists primarily of documents in the Veterans Benefits Management System (VBMS).  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. The Virtual VA file also contains recent VA outpatient treatments, but otherwise the contents therein are duplicative of those in VBMS or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in November 2014, but did not appear for that proceeding.  However, upon review, the Board notes the RO appears to have sent him a letter notifying him of the scheduled hearing using the wrong address.  The Veteran had reported a change of address in July 2013, yet the October 2014 letter was sent to an address that he had previously used (different post office box number).  Indeed, mail sent to that old address has recently been returned as undeliverable.  Therefore, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.

2.  The AOJ should then take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

